Citation Nr: 1815705	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-35 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Matthew I. Wilcut, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 1980 and April 1985 to October 1990.  He served on active duty for training from June 1981 to August 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran filed a claim of service connection for PTSD.  However, the Court of Appeals for Veterans Claims (Court) has held that a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider the Veteran's psychiatric symptoms regardless of the label attached to them to warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the Veteran's PTSD claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD in light of the Court's holding in Clemons.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012);
 38 C.F.R. § 3.159 (2017).

Acquired Psychiatric Disability

The Veteran contends he is entitled to service connection for an acquired psychiatric disability, to include PTSD.

Initially, further attempts must be made to corroborate the Veteran's claimed in-service stressors with respect to his claim for PTSD.  Though the Veteran has reported many different incidents or stressors in service that he believed led to PTSD, he only provided enough detail regarding witnessing a aircraft crash in September 1986 for the AOJ to attempt additional development. 

June 2010 VA treatment records reflect that the Veteran reported seeing a plane crash, with over 130 people on board.  In an October 2010 statement, the Veteran noted that he witnessed a plane crash and was later told that there were numerous soldiers on board.  May 2011 correspondence states that the Veteran witnessed a plane crash sometime between May 1987 and August 1987.  During his November 2017 Board hearing, the Veteran testified that he witnessed a plane crash in either 1985 or 1986 and helped, "drag some bodies away from the wreckage and the fires."

In January 2018, the Veteran submitted an article regarding a plane crash that occurred in September 1986 in which 3 service members were killed and 2 seriously injured.  The Veteran reported that he was three-quarters of a mile from the scene and responded to assist in recovery.  Though the Veteran has had several contradicting accounts of the plane crash, the AOJ should submit the September 1986 article provided by the Veteran to the appropriate authorities, to include the Joint Services Records Research Center (JSRRC), for additional development.

Additionally, the Board finds a VA examination is warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Treatment records note the Veteran has been undergoing treatment for depression and PTSD.  Depression since 1990 is listed in July 2005 VA treatment records.  The Veteran is diagnosed with PTSD by a psychiatrist in December 2010 VA treatment records.  In addition, a law firm questionnaire from a private physician stated that the Veteran suffered from severe PTSD and was affected by daily flashbacks of incidents from service.  See December 2017 private nexus opinion.  In light of the Veteran's treatment records and private opinion, the threshold for a VA examination has been met.

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for a bilateral hearing loss disability.

In September 2013, the Veteran was afforded a VA audiological examination.  Audiometric testing confirmed that the Veteran's hearing loss met the VA criteria for disability.  Speech discrimination scores were 94 in both right and left ears.  

However, based on a review of the claims file, the VA examiner opined that military noise exposure is not responsible for the Veteran's hearing loss because the Veteran's service treatment records documented that his hearing thresholds were within normal limits bilaterally at enlistment and separation.  The examiner did not address the possibility that noise exposure in service caused some damage that manifested as sensed hearing difficulty after service, nor did he provide any explanation regarding the negative change in several frequencies at the Veteran's hearing thresholds at the 1990 separation examination, compared to the 1985 examination hearing test.  In a September 2017 VA outpatient clinical record, a VA audiologist noted that earlier records showed normal hearing as late as 1997.  The Veteran had excellent word recognition scores.  

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Although the 2013 examiner measured hearing loss that met the criteria for disability but found that it was not attributable to service, the Board finds that an additional examination is necessary to obtain an opinion as to whether hearing loss in this case is attributable to service even if not manifested until after service.

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus. 

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").  Thus, as the Veteran is competent to identify the disorder, to include the onset of the disorder and the continuity of it over the years, the Board must consider whether he is credible in his assertions.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  In this regard, the Veteran has stated that his hearing loss and tinnitus did not affect him for some time following separation.  See October 2013 Notice of Disagreement.  Additionally, the Veteran did not allege continuous manifestations of tinnitus during his September 2013 VA examination, instead, he reported that though he experienced ringing in his ears in service, constant onset of tinnitus developed over time.  

The September 2013 VA examiner determined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  Therefore, entitlement to service connection for tinnitus is inextricably intertwined with the service connection claims being remanded for additional development.  Thus, a final decision on the issue of entitlement to service connection for tinnitus cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make reasonable attempts to verify the plane crash incident cited by the Veteran in the January 2018 article submission and the Veteran's involvement.  Specifically, the AOJ should contact the JSRRC and attempt to obtain any relevant service records for September 1986.  An attempt should be made to verify the occurrence of a shooting of a Korean soldier at Camp Casey on the second day of the Veteran's service at that location.  See VA Form 9, September 30, 2014.  

2. Next, schedule the Veteran for a VA psychiatric examination to determine whether the Veteran has a diagnosis of an acquired psychiatric disorder to include PTSD.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Does the Veteran have a diagnosis or manifestations of a chronic acquired psychiatric disorder? 

b. If the Veteran has had PTSD during the appeal period, the examiner is asked to opine whether it is at least as likely as not (fifty percent probability or greater) that the PTSD is etiologically related to service, including as a result of in-service stressors, or any stated fear of hostile military or terrorist activity.

c. If the Veteran is diagnosed with any other psychiatric disorder, the examiner is requested to provide an opinion on whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disability is etiologically related to his active service. 

A detailed rationale for the opinion must be provided.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Specifically, if the examiner finds the Veteran does not have an acquired psychiatric disorder, to include PTSD or depression, such an opinion must be reconciled with VA treatment records which have been made part of the claims file.   

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. Schedule the Veteran for a VA examination to determine the current nature, onset, and likely etiology of the Veteran's hearing loss.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The VA examiner should opine as to whether it is at least as likely as not that the Veteran's hearing loss was incurred in or aggravated by service.  

The VA examiner should provide a detailed rationale for any opinion expressed.  

4. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


